COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER ON MOTION


Cause Number:             01-18-00468-CV
Trial Court Cause
Number:                   2015-32570
Style:                    Juan Hernandez and Maria Hernandez
                          v. Mortgage Electronic Registration Systems, Inc., Household Finance Corporation III,
                          U.S. Bank Trust, N.A. as Trustee for LSF8 Master Participation Trust, and Caliber Homes
                          Loan, Inc.
Date motion filed*:       November 6, 2019
Type of motion:           Appellants’ Motion to Stay or Abate Appeal
Party filing motion:      Appellants

Is appeal accelerated?    YES          NO

Ordered that motion is:

              Granted
              Denied


Judge's signature: /s/ Justice Sarah Beth Landau
                          Acting individually        Acting for the Court

Panel consists of Justices Lloyd, Goodman, and Landau

Date: January 14, 2020